DETAILED ACTION
This communication is a rejection on the merits. Claims 15-16 are newly added. Claims 6-16 are currently pending and have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 refers to a chooser platform and said online chooser application. Are these the same thing or are they different aspects of the invention? Clarification is necessary. Additionally, in the limitation, applicant recites providing the chooser platform from which “a party” can choose providers. What “a party” is Applicant referring to? Are the “providers” referred to the “service providers” previously referred to in the claim?
Claim 8 recites “providing devices or information to said which of first party or second party are undersupplied by the plurality of service providers.” The examiner is unable to determine what this even intends to claim. For purposes of compact prosecution, the examiner is interpreting this as merely providing information to the service providers. 
Claim 9 refers to “private service providers.” Are these “private” service providers the same as the service providers referred to previously in the claim?


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the present case, claims 6-16 are directed to a method (i.e., process). Thus, the claims proceed to Step 2A.1 of the 2019 PEG analysis. Claim 6 recites a method for trying or settling legal disputes. The judicial exceptions (i.e., abstract idea) of the claim is identified in bold below.
A method for trying or settling legal disputes, comprising:
accepting dispute information input from a first party in a first geographic position; 
identifying a second geographic position of the residence of a second party from said dispute information input; 
identifying a legal cause of action from said dispute information input;
 identifying a third geographic position of where said legal cause of action, or some part thereof, arose, from said dispute information input;
obtaining or maintaining legal jurisdictional information for locations within said second or third geographic location;
identifying one or more legal jurisdictions based on said second or third geographic position in which said second party is subject to the power of a state, municipal, regional, or federal court;
maintaining legal jurisdictional information for service providers that can provide on-demand legal case services in a plurality of legal jurisdictions to said parties.
determining availability of one or more service providers from said plurality of service providers 
providing a chooser platform from which a party can choose providers from said plurality of service providers 
establishing a private forum with access to said plurality of service providers for resolution of said dispute information pursuant to said online chooser application selections from said first party and said second party 
maintaining a performance rating system for said plurality of service providers; and 
providing, a decision to resolve said dispute information based on agreement in, or ruling obtained in, said private forum through said plurality of service providers.
The bolded portions of claim 6 above, when read under the broadest reasonable interpretation recite a method for trying to settle or resolve a legal dispute. The recited bold portions of the claim recite certain methods of organizing human activity including legal interactions and managing interactions between people. This is one of the groupings of abstract ideas in the 2019 PEG. In particular, MPEP 2106.04(a) sets forth arbitration as an example where the legal interaction amounted to an abstract idea (In re Comiskey, 554 F.3d 967, 981, 89 USPQ2d 1655, 1665 (Fed. Cir. 2009)). Thus, the claim is directed to an abstract idea and the eligibility analysis proceeds to Step 2A.2.
The judicial exception recited above is not integrated into a practical application. The claim recites the following additional elements: chooser platform and said online chooser application. These additional elements (it’s not clear if they are the same element or different element, see 112, 2nd issue raised above) are recited at a high level of generality and do not represent an improvement to the functioning of the computer of any other technology or 
Dependent claims 7-14 further recite limitations that are consistent with the abstract idea discussed in claim 6 above, and there are no new additional elements for consideration under Step 2A.2 or Step 2B.
Claim 15 recites the step of generating a demand letter with a copy of a cause of action and complaint form for a state or federal court and mailing said demand letter to said second party via certified mail with return receipt asking said second party to resolve the dispute using said chooser platform in said forum. The recitation of generating a demand letter and mailing it is part of the abstract idea, as it recites a method of organizing human activity. The claim does not recite any additional limitations. Therefore, claims 6-16 are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tozzi (US 2012/0198357) in view of Singh (US 2013/0198090).
Claim 6. Tozzi describes a method for trying or settling legal disputes, comprising:
accepting dispute information input from a first party in a first geographic position [0087; Fig. 3] (describes system entering mode that accepts dispute information from a first party in a first location); (“In this example, in the basic dispute information, Juliet has entered in the type of ; 
identifying a second geographic position of the residence of a second party from said dispute information input [0091; Fig. 4] (describes identifying a second geographic location of the defendant);
identifying a legal cause of action from said dispute information input [0087; Fig. 3] (describes system entering mode that accepts dispute information from a first party in a first location); (“In this example, in the basic dispute information, Juliet has entered in the type of dispute (domestic), subtype (potential in-laws), location (Verona), if there is an escrow amount involved (no), urgency (high), time required for dispute mediation (24 hours).”) [Fig. 4; 0091] (describes another example of a cause of action identified from dispute information input, including Auto accident dispute);
identifying a third geographic position of where said legal cause of action, or some part
thereof, arose, from said dispute information input  and identifying one or more proper legal jurisdictions based on said second or third geographic position in which said second party is subject to the power a state, municipal, regional, or federal court;
 [0091] (describes “In this example, Pam (400), who may have suffered the auto damage in this case, may open the dispute by uploading data through her web browser (110), Internet (108), web server (100) to database (102) and dispute data (106) opening the dispute as a plaintiff, and uploading the type of dispute (automobile), the approximate location of the accident (Fresno Calif.), her version of the facts, and the deadline for resolving the facts (408)”).


providing on-demand legal case services in a plurality of proper jurisdictions to said party [0039] (describes on-demand dispute mediation);
determining availability of one or more service providers from said plurality of service providers [Fig. 2; 0079] (describes determining availability of members who can provide mediation services); 
providing a chooser platform from which a party can choose providers from said plurality of service providers [0081; Fig. 3] (describes choosing a provider through a platform to help mediate the dispute); 
establishing a private forum with access to said plurality of service providers for resolution of said dispute information pursuant to said online chooser application selections from said first party and said second party [0095] (describes “In this case, Pam, Debby, Jackie and Will can agree to either hold the mediation session online at a given time, or else handle over a period of time as each log in to the system. Here Jackie may review the plaintiff's version of the facts, review the defendant's version of the facts, send questions to witness Will, ask additional to Pam and Debby as needed, and finally render a decision. Depending upon how the system is set up, Jackie may additionally be empowered to release the funds from escrow to whoever prevails in this particular case.”); 
maintaining a performance rating system for said plurality of service providers [0066] (describes “[0066] In order to evaluate how successful the various second members are at mediating various types of disputed issues, the system will also allow the various first members to enter in feedback regarding how satisfied the respective first member(s) are with the mediation advice given. This will be usually done by having the mediation network web server(s) again serve up at least one evaluation web page to the web browser(s) of the various first member(s), which will typically provide suitable checkboxes, radio buttons, sliders, text entry regions, numeric ratings, and so on where this feedback can be rendered. Often the system will then assign this feedback information to the various participating second members, often on a per disputed issue type basis. This way, for example, a particular mediation network second member, after mediating various disputed issues, might get an excellent feedback rating with ”); and 
providing, a decision to resolve said dispute information based on agreement in, or ruling obtained in, said private forum through said plurality of service providers[0095] (describes Here Jackie may review the plaintiff's version of the facts, review the defendant's version of the facts, send questions to witness Will, ask additional to Pam and Debby as needed, and finally render a decision.”)
While Tozzi describes obtaining and maintaining location information, including locations of first members (parties to a dispute), second members (mediators) and approximate locations of the legal dispute, Tozzi does not specifically describe obtaining or maintaining legal jurisdictional information for locations in proximity to the second or third location and maintaining jurisdictional information for service providers that can provide on-demand legal case services in a plurality of proper jurisdictions to said party. Specifically, Tozzi does not describe the second members as legal service providers registered to practice in particular jurisdictions.
However, Singh, which relates to an online dispute resolution system and method describes obtaining or maintaining legal jurisdictional information for locations in proximity to said second or third geographic position and maintaining jurisdictional information for each of a plurality of service providers that can provide on-demand legal case services in a plurality of proper jurisdictions to said party.[0016] (describes “The ODR system can utilize rules associated with the legal case and/or a geographic region (e.g., jurisdiction) to ensure appropriate outcomes.”); [0033] (describes “Rules 164 can be associated with a public law, a private law, a guideline, a Web site policy, and the like. For example, rules 164 can include a 
It would have been obvious to one of ordinary still in the art, on the effective filing date of the invention, to include in the dispute resolution method of Tozzi the ability to obtain or maintain jurisdictional information for each  the locations in proximity to the second or third geographic location and  maintain jurisdiction information for a plurality of service providers that can provide on-demand legal services within the properly identified jurisdictions, as taught by Singh since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, such combination would have been obvious for the expected benefit of ensuring appropriate laws associated with case 166 and/or ODR are satisfied and utilize rules associated with the legal case and/or a geographic region (e.g., jurisdiction) to ensure appropriate outcomes.
Claim 7. Tozzi describes the method of claim 6 further comprising: trying or settling said legal disputes to more than two parties in the same dispute.  [0034-0036] (describes trying or settling legal disputes between more than two individuals).  
providing devices or information identifying to said plurality of said service providers which of said one or more parties are undersupplied by the plurality of service providers.  [0078] (describes providing service provider information to one or more parties).
Claim 9. Tozzi describes the method of claim 6 further comprising: identifying private service providers capable of providing on-demand legal case and court services. [0081] (describes “Various second members, again usually operating under aliases, may be selected by Juliet or the system to help mediate the dispute. In this example, either Juliet or the system may have decided to select on the basis of location, so all the second members have been chosen from the same city of Verona. Here various second members are helping to meditate this process, including one member with the alias "Mercutio" (202), another member with the alias "Paris" (204), other members, and an nth member with the alias "Abby" (206).”).
Claim 13. Tozzi further describes the method of claim 1 further comprising: assigning one or more of said plurality of service providers to act as a juror [0036] (describes “system will enable the first member(s) who are submitting the issue/dispute to also appoint a panel of second members who may act on a jury like basis to resolve the issue/dispute. This "jury" or panel of second members may be selected on a random basis among system members that meet certain criteria pre-selected by either the system or by the first member(s). These pre-selection criteria may be one or more criteria such as online status of the second member, previous experience, age, gender, voting history, approximate geographic location of the second member, and so on.”)  
Claim 14. Tozzi further describes the method of claim 1 further comprising: adding of one or more unconventional online rules, screening, or steps to conventional court rules, screening, or steps in the form of one or more of fees, compensation structure, system maintenance, administrative costs, contingency fees, party entity accounts, juror or judge entity accounts, attorney accounts, county court rules, federal court rules, municipal court rules, service based resource platform, credit card payment system direct to acquiring bank, back end payment processing via federal reserve, jurisdictional information resource, video conference, real-time chat, online jury deliberations, online jury nullification, online jury voir dire, online jury sequester, uploading of party contentions, privatized rating system, provider availability, IOT enhancements, rankings by participants, virtual meeting spaces, up sell opportunities, secure system sign-in, attorney drafted demand letter(s), document type and number limitations to support contentions, online jurisdictional information mapping, print-to-certified mail feature, and on demand access to decisions rendered.[0039] (describes “Private judges or retired judges may also be used on a paid basis.”); [0091] (describes uploading dispute details); [0040] (describes paying members for their mediation services).

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tozzi (US 2012/0198357)  Singh (US 2013/0198090), as applied to claim 6 above, and in further view of Hillstrom (US 20020002469).

Claim 10. While Tozzi describes a dispute resolution method wherein mediators with legal experience are used, including private judges or retired judges, the combination of Tozzi and Singh does not describe a method requiring from one or more of said plurality of service providers proof of legal licensure in any State in the United States to practice law or to provide mediation services.  
However, Hillstrom, which relates to a method for hiring lawyers to help facilitate resolution of disputes, teaches that it was known in the art, on the effective filing date of the claimed invention, to require service providers to submit information such as proof of legal licensure to provide mediation services and practice law. [0072-0087] (describes lawyers required to provide current credentialing information);[0098] (describes “The system of the present invention will have in its database information about the attorneys, managing attorneys 
It would have been obvious to one of ordinary still in the art, on the effective filing date of the invention, to include in the dispute resolution method of Tozzi and Singh require proof of licensure from the service providers, as taught by Hillstrom since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, such combination would have been obvious for the expected benefit of ensuring appropriate laws associated with case 166 and/or ODR are satisfied and utilize rules associated with the legal case and/or a geographic region (e.g., jurisdiction) to ensure appropriate outcomes. Additionally such combination would have been obvious in order to institute quality controls calculated to improve the quality of the legal services and results to clients provided by the resolution methods.
Claim 11.  Tozzi describes the method of claim 10 further comprising: assigning one or more of said plurality of service providers to said dispute to act as a judge, attorney, expert, or mediator [Fig. 4] (describes Jackie assigned as a mediator); [0094] (describes “Unlike some of the other examples, which used a panel of multiple second members, here Pam and Debby .  
Claim 12. Hillstrom further describes the method of claim 10 further comprising: requiring that said proof of legal licensure is a certificate of good standing from a state bar association [0072-0087] (describes requiring good standing poof).  The combination is obvious for the reasons stated with regard to claim 10.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tozzi (US 2012/0198357) and Singh (US 2013/0198090) in further view of Nolo (2014).
15. (New) The combination of Tozzi and Singh does not expressly describe generating a demand letter with a copy of a cause of action and complaint form for a state or federal court and mailing said demand letter to said second party via certified mail with return receipt asking said second party to resolve the dispute using said chooser platform in said forum. 
However, the examiner notes that the concept of generating demand letters and with a cause of action and complaint and mailing the letter via certified mail with return receipts asking parties to resolve disputes in particular ways was known in the art on the effective filing date. Specifically, Nolo teaches the concept of generating a demand letter and sending via certified mail with return receipt. Nolo further describes what information should be included in the demand letter and how to write the formal letter.  
	It would have been obvious to one having ordinary skill in the art to incorporate in to the dispute settlement method of Tozzi and Singh the concept of providing a demand letter generated in an effort to settle the dispute prior to taking legal action, as noted by Nolo. 
16. (New) The combination of Tozzi, Singh and Nolo does not expressly describe the method of claim 15 further comprising: requiring that said demand letter is authored by an attorney licensed to practice law within said jurisdictions based on said second or third geographic position in which said second party is subject to the power a state, municipal, regional, or federal court.   
	However, the examiner takes Official Notice that it was known in the art on the effective filing date that attorneys are only authorized to practice law in a jurisdiction in which they are licensed based on Rules of Professional Conduct. Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the combination such that the attorney generating the demand letter is licensed to practice law within the jurisdictions based on the geographic positions designated in order to avoid professional conduct repercussions. 

Response to Arguments

Applicant’s arguments have been carefully considered and are responded to herein. In the remarks, Applicant specifically addresses the following:
35 USC 101
Alice framework. The examiner respectfully disagrees. 
To determine if a claim is “directed to” an abstract idea, we evaluate whether the claim recites: (1) any judicial exceptions, including certain groupings of abstract ideas listed in the Revised Guidance (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes); and (2) additional elements that integrate the judicial exception into a practical application. Revised Guidance, 84 Fed. Reg. at 52-55. Here, the examiner specifically address the recited limitations of the claims individually and in combination, in light of the specification, and compared the recited claims to claims already found by the court to be abstract to determine whether the claims “as a whole” is directed to a patent ineligible concept. Applicant argues that the “OA never clearly or precisely stated what ‘abstract idea’ the claim is directed towards.” (Remarks, pg. 11-12). However, as noted above, the examiner expressly states that:
The recited bold portions of the claim recite certain methods of organizing human activity including legal interactions and managing interactions between people. This is one of the groupings of abstract ideas in the 2019 PEG. In particular, MPEP 2106.04(a) sets forth arbitration as an example where the legal interaction amounted to an abstract idea (In re Comiskey, 554 F.3d 967, 981, 89 USPQ2d 1655, 1665 (Fed. Cir. 2009)). Thus, the claim is directed to an abstract idea and the eligibility analysis proceeds to Step 2A.2.

Therefore, Applicant’s argument is not persuasive. Furthermore, Applicant’s discussion regarding zombies is irrelevant to the analysis required by the MPEP, as there is nothing even remotely related to zombies nor their subjective experiences in the claims.
Next, Applicant argues that the claims are directed to an improvement in technology. (Remarks, pg. 14-15).Applicant’s remarks have been fully considered, but they are not persuasive. Applicant argues the claim limitations recite significantly more because they recite improvements to computer functionality by “implementing the letter to the defendant party” and that the claims cannot be performed in the human mind. In computer-related technologies, the Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Here, the claim is simply the additional of general purpose computers to the process of settling a legal dispute. Using a computer to draft a legal demand letter is not an improvement to a computer capability. Additionally, Applicant failed to identify both the technical field and the improvement in support of such argument. Improvements to technical fields have been found in rubber molding processes (Diamond v. Diehr), digital image processing (Research Corp. v. Microsoft, see Abstract Idea Examples, Example 3, claim 1), and global positioning (SiRF Technology Inc. v. ITC see Abstract Idea Examples, Example 4, claim 1).  Drafting a legal demand letter using a computer is not a technological field of conventional practice similar to rubber moldering, digital image processing and global positioning.  Nor is the drafting of a demand letter an improvement to the computer itself. Rather, it is a business process.  Business processes are not technical fields.  Just as alleged improvements to price optimization was held not to be an improvement to a technical field in light of Alice and Diehr, (see OIP Technologies), alleged improvements to legal filing applications applied on a general purpose computer is also not an improvement to a technical field.  Therefore, these arguments are not persuasive.
Next, Applicant argues that the claims recite significantly more than an abstract idea for Classen. (Remarks, pg. 17-18). The examiner respectfully disagrees. In Classen, the claims recited methods that gathered and analyzed the effects of particular immunization schedules on the later development of chronic immune-mediated disorders in mammals in order to identify a lower risk immunization schedule, and then immunized mammalian subjects in accordance with the identified lower risk schedule (thereby lowering the risk that the immunized subject would later develop chronic immune-mediated diseases). 659 F.3d at 1060-61; 100 USPQ2d at 1495-96. Although the analysis step was an abstract mental process that collected and compared known information, the immunization step was meaningful because it integrated the results of the analysis into a specific and tangible method that resulted in the method "moving from abstract scientific principle to specific application." 659 F.3d at 1066-68; 100 USPQ2d at 1500-01. Nothing in the present claims is analogous to Classen.  The examiner has not alleged that the claims could be performed mentally, but rather are directed to a method of organizing human activity. Thus, the argument is not persuasive.
35 USC 103
Applicant contends Tozzi fails to describe specific elements of claim 6. In particular, Applicant alleges that “Tozzi does not suggest requiring actual ‘licensed to practice participants’” (Remarks, pg. 20). 
Examiner respectfully submits that the argument is not persuasive.  It is noted that the limitations at issue are rejected by a combination of references and Examiner notes that the limitation ‘licensed to practice law’ is not even recited in claim 6. Appellants’ contention is tantamount to an attack on the references individually even though rejection is based on the combination of the references.  Nonobviousness cannot be established by attacking the references individually when the rejection is predicated upon a combination of prior art disclosures.  See In re Merck & Co. Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
As shown above, While Tozzi describes a dispute resolution method wherein mediators with legal experience are used, including private judges or retired judges, the combination of requiring from one or more of said plurality of service providers proof of legal licensure in any State in the United States to practice law or to provide mediation services.  
However, Hillstrom, which relates to a method for hiring lawyers to help facilitate resolution of disputes, teaches that it was known in the art, on the effective filing date of the claimed invention, to require service providers to submit information such as proof of legal licensure to provide mediation services and practice law. [0072-0087] (describes lawyers required to provide current credentialing information);[0098] (describes “The system of the present invention will have in its database information about the attorneys, managing attorneys and practicing attorneys. Information should include personal information, name, address, how to be contacted. Other information concerning their legal background also should be inputted. The legal background should include in what states the attorney is licensed, and the type of law that they specialize in. In a preferred embodiment, references from others who have had experience with the attorney is also inputted in the system of the present invention. In a preferred embodiment, the system of the present invention is linked to legal databases, such as Westlaw, lexis and pacer, so that one can easily find any current information about how the attorney has done at trials or in opinions. In a preferred embodiment, the system of the present invention has a database regarding whether the attorney is in good standing, and whether they have any grievances filed against them. The legal information should be provided for both the Primary and Managing attorneys.”).
It would have been obvious to one of ordinary still in the art, on the effective filing date of the invention, to include in the dispute resolution method of Tozzi and Singh require proof of licensure from the service providers, as taught by Hillstrom since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, such combination Id. at 420-21.  Applicant has not cited to any evidence to support an assertion that the combination of elements was “uniquely challenging or difficult for one of ordinary skill in the art.”  See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 418).  
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689